     Case 1:19-cv-00937-NONE-SKO Document 80 Filed 12/22/20 Page 1 of 2



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7       ROMAN SCANLON,                                      Case No. 1:19-cv-00937-NONE-SKO
 8                         Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                             UNOPPOSED REQUEST TO SEAL
 9            v.                                             DOCUMENTS
10       CURTIS INTERNATIONAL, LTD.,                         (Doc. 73)
11                         Defendant.
12

13           On December 11, 2020, Plaintiff Roman Scanlon submitted a request to seal redacted

14   portions of “Plaintiff’s Notice of Motion and Motion for Leave to Amend; Memorandum of Points

15   and Authorities in Support of Leave to Amend” (“Motion to Amend”) and exhibit nos. 4–6 to the

16   “Declaration of Seth A. Safier ISO Plaintiff’s Motion for Leave to Amend” (collectively, the

17   “Request to Seal”). (Doc. 73.) Plaintiff’s Request to Seal states that these documents “contain

18   information designated as ‘CONFIDENTIAL’ or ‘HIGHLY CONFIDENTIAL/ATTORNEYS’

19   EVES ONLY’ . . . per the terms of the Stipulated Protective Order.” (Doc. 73 at 2.) The parties’

20   Stipulated Protective Order provides that, “[w]ithout written permission from the Designating Party

21   or a Court order secured after appropriate notice to all interested persons, a Party may not file in

22   the public record in this Action any Protected Material.”1 (Doc. 43 at 17.)

23           Pursuant to Local Rule 141(b), a request to seal a document “shall set forth the statutory or

24   other authority for sealing, the requested duration, the identity, by name or category, of persons to

25   be permitted access to the documents, and all other relevant information.” L.R. 141(b). “Only if

26   good cause exists may the Court seal the information from public view after balancing ‘the needs

27
     1
      “Protected Material” is defined as “any Disclosure or Discovery Material that is designated as “CONFIDENTIAL”
28   or “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY.” (Doc. 43 at 4.)
                                                             1
     Case 1:19-cv-00937-NONE-SKO Document 80 Filed 12/22/20 Page 2 of 2



 1   for discovery against the need for confidentiality.’”         Koloff v. Metro. Life Ins. Co., No.

 2   113CV02060AWIJLT, 2014 WL 12573330, at *1 (E.D. Cal. July 9, 2014) (quoting Pintos v. Pac.

 3   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. Cal. 2010)). A party may submit an opposition to a

 4   request to seal documents within three days of the date of service of the request. L.R. 141(c).

 5            Defendant Curtis International, Ltd. has not submitted an opposition to Plaintiff’s Request

 6   to Seal, and the time to do so has expired. Plaintiff’s Request to Seal is therefore deemed

 7   unopposed. Plaintiff has complied with Local Rule 141, and in view of the documents’ designation

 8   under the parties’ Stipulated Protective Order, to which there has been no challenge (see Doc. 43

 9   at 8–9), the Court finds there is good cause to allow Plaintiff to file them under seal.

10            Accordingly, the Court GRANTS Plaintiff’s unopposed Request to Seal (Doc. 73) and

11   ORDERS that the redacted portions of Plaintiff’s Motion to Amend and exhibit nos. 4–6 to the

12   “Declaration of Seth A. Safier ISO Plaintiff’s Motion for Leave to Amend” be FILED UNDER

13   SEAL in accordance with Local Rule 141(e)(2).

14
     IT IS SO ORDERED.
15

16   Dated:     December 21, 2020                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
